| dE OGRATIQUE ‘DU CONGO
Ë AFFAIRES FONCIERES,
É A OUNENEN ET TOURISME:

‘À de ; ti
N]

sources forestières, grâc
pAreCtives et mesures ‘dans

ühe. “activité économique prospère par l'exploitation rai
at Fi et là mise en marché des LEUE exploités ;

ploitant un approvisioh
de transformation située
capacité annuelle l

: Bandundu T District ,
: Oswhe - Localité:
: Bloc Bongimba Superficie

Cette forêt ou portion de forêt est circonscri
suivantes :

llébés But
due

ü

2Le droit de construire les infrastructures :
exclusivement aux exploitations forestières, sans préj

droits reconnus aux iers ; .

Les infrastructures routières construites par l'Exploitant sont.
propriétés de l'Etat à la fin du contrat.

“édér à la récolle minimale de 40 m3 de bols
erficles explotäblés s[ le volume sur pled le permetil:

La :présente :cohvention
“Jusqu'au mols de décernbre 2021.

ms . it
Lé non respect d'une des clauses de la convention par l'exploitan
entraînera la résiliation immédiate et automatique de la présente.

Fait à Kinshasa, le D 4 AVR. 2003.

sit

IGNATAIRES AUTORISES

TES

Le Louiienres 6 Vi TIENNE CIN FAVEUR DE: SGD E FOR
Territoire d'Oshwe 7 Province de Bandunuv

SUPERFICIE : 148.000Ha

SUPERFICIE DEMANDEE [|

SUPERFICIE MARECAGEUSE [/////7/7] 68.000Ha
SUPERFICIE TOTALE = 216.000Ho

LEGENDE

Route principale .

Sentie mu...
Cours d'eou....…. 72
Limite du bIoC.…. mme + + eme
Localité ou village £

Du a dusercfiltn dy Limites Ferphiz
ONE QG atte 4 Carte re pes Enorme ° 5

0 5 10 +5 Kilomètres
ere ome)
icarnée colorée en rouge

Réseau routier

/\/ national

Limite de concessic
Stratification

(E7) Forêt

Zone marécageuse
KS Zone anthropisée
== Savane

19°40" 19°50° 20°10° 20° 30m Monpeer. décembre
Source : Image Landset P179R62 du 19/02/1986, P179R62 au 14/05/2002, P179R63 du 26/08/1966, P179R63 du 14/05/2002 et P178R63 du 24/06/2002

” SODEFOR - Concession 29/03- Bloc Bongimba
ré-stratification d'occupatic du sol

